DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “t1” of Fig. 5 has been used to designate both t1 and t2 (see specification, p. 18, lines 18-19) .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: on p. 17, lines 19-20 refer to “PWM voltage control (see FIG. 6)” where it should refer to FIG. 5.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 13-16, 18, 21, 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitations "the IrO2 catalyst” and “the anode.” There is insufficient antecedent basis for these limitations in the claim.
Claims 10, 14, 18 and 23 recite the limitations "the upper limit" and “the first lower limit.” There is insufficient antecedent basis for these limitations in the claims.
Claims 10, 18 and 23 recite the limitation "the pH of K1". There is insufficient antecedent basis for these limitations in the claims.
Claim 13 recites the limitation "the power source.” The scope of the claim in unclear because it is unknown if this is in reference to earlier “a first power source” or “a second power source.”  Claims 14-16 are rejected due to dependency of claim 13.
Claims 21 and 26 recite the limitation "V1 to V2.” The scope of the claim in unclear because it is unknown what these symbols are referring to as neither are previously defined in the their respective claim dependencies.
Allowable Subject Matter
Claims 1-6,8-9,11-12,17,19-20,22 and 24-25 are allowed.
Claims 7,10,13-16,18,21,23 and 26 would be allowable if the above 35 USC 112 rejections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a water electrolysis system comprising a water electrolysis stack; a water reservoir; a water circulation pump; and a control unit configure to, during an operation stoppage of the electrolysis system, control driving of the pump to convert water in the electrolytic stack form an acidic condition to a neutral condition and to regulate a unit cell voltage of the stack to a voltage such that an electrolysis reaction does not occur and a chemical state of an anode catalyst is stably maintained.  WO’857 (WO-2020203857-A1) discloses a water electrolysis system that produces hydrogen using a DC current power supply sourced from an intermittent renewable energy source, the system including a reverse current inhibition section (34; abstract), which is used to suppress deterioration of the anode of IrO2 (p. 4, top and p. 6, top).  However, WO’857 does not explicitly disclose that the control unit controls the water pump in order to adjust the pH as instantly claimed while regulating the unit cell voltage to stably maintain the anode catalyst.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794